Exhibit 10.20

Executive Officers’ Incentive Plan

September 26, 2007

Executive officer’s will earn their respective target incentive compensation
based on achievement of annual financial goals as follows:

 

  •  

In the event that the Company does not achieve 100% of the cash EPS bonus target
for fiscal 2008, as set by the Board (the “Cash EPS Target”), no incentive
compensation will be earned.

 

  •  

In the event that the Company achieves 100% of the Cash EPS Target, 100% of the
target incentive compensation will be earned.

 

  •  

In the event that the Company achieves 124% of the Cash EPS Target, 120% of the
target incentive compensation will be earned.

 

  •  

In the event that the Company achieves between 100% and 124% of the Cash EPS
Target, the percent of target incentive compensation earned will be equal to
100% plus the product obtained by multiplying (i) 20% by (ii) the percent
achievement of such additional 24%. For example, if the Company achieves 112% of
the Cash EPS Target, the percent of target incentive compensation will be 110%
(100% + (20% x 50%)).

 

  •  

In the event that the Company achieves over 124% of the Cash EPS Target, the
percent of target incentive compensation earned (not to exceed an additional 80%
for a potential payout of 200% in the aggregate) will be equal to the sum of
120% plus 1.67% for each additional 1% by which the Company exceeds 124% of the
Cash EPS Target. For example, if the Company achieves 140% of the Cash EPS
Target, the percent of target incentive compensation will be 146.72% (120% +
(1.67% x 16%)).

The Board and/or Compensation Committee may in its discretion authorize the
payment of the target incentive compensation or such other amount irrespective
of the achievement of the foregoing financial objectives.

The Target Incentive Compensation for each of the Named Executive Officers is as
follows:

CEO, Bobby Yazdani: $200,000

Chief Financial Officer, Michael Martini: $140,000

Executive Vice President, Corporate Development, Peter Williams: $110,000

To the extent the foregoing Executive Officer Incentive Plan provisions are not
consistent with existing employment arrangements, such provisions are intended
to govern.